Title: To George Washington from Henry Knox, 17 September 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     West point 17th Sepr 1783
                  
                  I have the honor to enclose to your Excellency the last weekly returns of the troops.
                  Since my last, I appointed a board to inspect the decrepid and infirm who were incapable of duty, which have reported sixty one to be discharged as unfit for service, one of them with a pension.  I shall accordingly discharge them which I hope will have your Excellency’s approbation.
                  We are busy in withdrawing the Cannon of the out posts, and making every arrangement so as to place the stores in the best order our means will admit.  I have the honor to be with great respect your Excellency’s obedient servant
                  
                     H. Knox
                  
               